         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 1 of 32 Page ID #:3648



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        David L. Schrader, Bar No. 149638
                    2   david.schrader@morganlewis.com
                        Joseph Duffy, Bar No. 241854
                    3   joseph.duffy@morganlewis.com
                        Lisa Weddle, Bar No. 259050
                    4   lisa.weddle@morganlewis.com
                        300 South Grand Avenue
                    5   Twenty-Second Floor
                        Los Angeles, CA 90071-3132
                    6   Tel: +1.213.612.2500
                        Fax: +1.213.612.2501
                    7
                        Attorneys for Defendants
                    8   TOYOTA MOTOR CORPORATION and
                        TOYOTA MOTOR SALES, U.S.A., INC.
                    9
                 10                         UNITED STATES DISTRICT COURT
                 11                        CENTRAL DISTRICT OF CALIFORNIA
                 12     KATHLEEN RYAN-BLAUFUSS,                 Case No. 8:18-CV-00201-JLS-KES
                 13     CATHLEEN MILLS, and KHEK
                        KUAN, on behalf of themselves and all   DEFENDANTS TOYOTA
                        others similarly situated,              MOTOR CORPORATION AND
                 14                                             TOYOTA MOTOR SALES,
                                         Plaintiffs,            U.S.A., INC.’S REPLY IN
                 15                                             SUPPORT OF THEIR AMENDED
                                   vs.                          MOTION TO COMPEL
                 16                                             ARBITRATION AND STAY
                        TOYOTA MOTOR CORPORATION,               PROCEEDINGS AS TO
                 17     TOYOTA MOTOR SALES, U.S.A.,             PLAINTIFFS KOSAREFF,
                        INC., and DOE DEFENDANTS 1-10,          KAKISH, AND KUAN
                 18
                                         Defendants.
                 19
                        STEPHEN KOSAREFF and LAURA              Date:    August 21, 2020
                 20                                             Time:    10:30 a.m.
                        KAKISH, on behalf of themselves and
                        all others similarly situated,          Ctrm:    10A, 10th Floor
                 21                                             Judge:   Hon. Josephine L. Staton
                 22                      Plaintiffs,
                                                                Amended Consolidated Master
                                  vs.                           Complaint filed: July 23, 2019
                 23
                        TOYOTA MOTOR SALES USA, INC.,
                 24     TOYOTA MOTOR CORPORATION,
                        and DOES 1-10, inclusive,
                 25
                                         Defendants.
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                     REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES                                                           MOTION TO COMPEL ARBITRATION
                        DB2/ 39357777
                                                                            CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 2 of 32 Page ID #:3649



                    1                                          TABLE OF CONTENTS
                    2                                                                                                                      Page
                    3   I.      INTRODUCTION ......................................................................................... 1
                    4   II.     ARGUMENT ................................................................................................ 2
                    5          A.      Judicial Estoppel Does Not Apply ........................................................ 2
                    6          B.      The Arbitration Provision in Kosareff’s Lease Agreement
                                       Applies and Requires Him to Arbitrate His Claims in This Case ........ 4
                    7
                               C.      Toyota May Compel Arbitration as a Non-Signatory Under
                    8                  Third Party Beneficiary Theories, Including as an Affiliate and
                                       Assign .................................................................................................... 9
                    9
                               D.      Toyota May Compel Arbitration on Equitable Estoppel
                 10                    Principles ............................................................................................. 13
                 11            E.      Toyota Has Not Waived the Right to Compel Arbitration ................. 15
                 12                    1.       Toyota Did Not Unreasonably Delay in Moving to
                                                Compel Arbitration After Plaintiffs Produced Their
                 13                             Agreements ............................................................................... 15
                 14                    2.       Toyota Did Not Act Inconsistently With Its Right to
                                                Arbitrate .................................................................................... 18
                 15
                                       3.       Plaintiffs Have Not Demonstrated Prejudice ........................... 20
                 16
                               F.      Plaintiffs’ CLRA and UCL Claims Are Not for Public Injunctive
                 17                    Relief, But Even If They Were, the Court Should Stay Them
                                       While Plaintiffs’ Other Claims Are Arbitrated ................................... 23
                 18
                        III.    CONCLUSION ........................................................................................... 25
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                           REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                  i              MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                                       CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 3 of 32 Page ID #:3650



                    1                                         TABLE OF AUTHORITIES
                                                                                                                                       Page(s)
                    2
                        FEDERAL CASES
                    3
                        Ashbey v. Archstone Prop. Mgmt., Inc.,
                    4
                           785 F.3d 1320 (9th Cir. 2015) ....................................................................... 15, 16
                    5
                        Balsam v. Tucows Inc.,
                    6      627 F.3d 1158 (9th Cir. 2010) ............................................................................... 9
                    7
                        Banh v. American Honda Motor Company, Inc.,
                    8     Case No. 2:19-CV-05984-RGK-AS, Slip Op. (C.D. Cal. July 28,
                    9     2020) ........................................................................................................ 12, 19, 20

                 10     Blau v. AT & T Mobility,
                           2012 WL 566565 (N.D. Cal. Feb. 21, 2012) ................................................. 19, 20
                 11
                 12     Britton v. Co-Op Banking Grp.,
                           916 F.2d 1405 (9th Cir. 1990) ............................................................................. 20
                 13
                        Brown v. Dillard’s, Inc.,
                 14        430 F.3d 1004 (9th Cir. 2005) ............................................................................. 19
                 15
                        Cadena v. Am. Honda Motor Co.,
                 16       2020 WL 3107797 (C.D. Cal. June 10, 2020)......................................... 16, 18, 19
                 17     Conde v. Open Door Mktg., LLC,
                 18       2017 WL 5172271 (N.D. Cal. Nov. 8, 2017) ................................................ 19, 20
                 19     Copelan v. Techtronics Indus. Co.,
                 20       95 F. Supp. 3d 1230 (S.D. Cal. 2015) ........................................................... 2, 3, 4

                 21     Crown Capital Sec., L.P. v. Liberty Surplus Ins. Corp.,
                          2015 WL 12748815 (C.D. Cal. Mar. 30, 2015) .................................................... 9
                 22
                 23     Fikhman v. BMW of N. Am. LLC,
                           2019 WL 6721626 (C.D. Cal. Oct. 15, 2019) ..................................................... 12
                 24
                        First Am. Title Ins. Co. v. Lochland Holdings, LLC,
                 25        2012 WL 13019940 (C.D. Cal. Feb. 8, 2012) ................................................... 5, 9
                 26
                        Fisher v. AG Becker Paribas Inc.,
                 27        791 F. 2d 691 (9th Cir. 1986) ........................................................................ 15, 20
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                    ii             MOTION TO COMPEL ARBITRATION
                                                                                                      CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 4 of 32 Page ID #:3651



                    1                                         TABLE OF AUTHORITIES
                                                                    (continued)
                    2                                                                                                               Page(s)
                    3   Gutierrez v. Wells Fargo Bank,
                          704 F.3d 712 (9th Cir. 2012) ............................................................................... 23
                    4
                    5   Hamilton v. State Farm Fire & Cas. Co.,
                          270 F.3d 778 (9th Cir. 2001) ................................................................................. 4
                    6
                        Homestake Lead Co. of Mo. v. Doe Run Res. Corp.,
                    7
                          282 F. Supp. 2d 1131 (N.D. Cal. 2003)............................................................. 5, 7
                    8
                        Hughes v. S.A.W. Entm’t, Ltd.,
                    9     2019 WL 2060769 (N.D. Cal. May 9, 2019) .................................................... 5, 6
                 10
                        In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
                 11        Practices, & Prod. Liab. Litig.,
                 12        838 F. Supp. 2d 967 (C.D. Cal. 2012) ................................................................. 21

                 13     John Wiley & Sons, Inc. v. Livingston,
                           376 U.S. 543 (1964) .............................................................................................. 5
                 14
                 15     Kelly v. Pub. Util. Dist. No. 2 of Grant Cty.,
                           552 F. App’x 663 (9th Cir. 2014) ........................................................................ 22
                 16
                        Kelly v. Pub. Util. Dist. No. 2 of Grant Cty.,
                 17        2012 WL 12886214 (E.D. Wash. July 30, 2012) ................................................ 22
                 18
                        Kramer v. Toyota Motor Corp.,
                 19       705 F.3d 1122 (9th Cir. 2013) ...................................................................... passim
                 20     Litton Fin. Printing Div., Inc. v. NLRB,
                 21         501 U.S. 190 (1991) .............................................................................................. 5
                 22     Magana v. DoorDash, Inc.,
                 23       343 F. Supp. 3d 891 (N.D. Cal. 2018)................................................................. 24

                 24     Martin v. Yasuda,
                          829 F.3d 1118 (9th Cir. 2016) ............................................................................. 22
                 25
                 26     Murphy v. Direct TV, Inc.,
                          724 F.3d 1218 (9th Cir. 2013) ............................................................................. 14
                 27
                        Nguyen v. Tesla, Inc.,
                 28
                          2020 U.S. Dist. LEXIS 80784 (C.D. Cal. April 6, 2020) ............................. 24, 25
MORGAN, LEWIS &
 BOCKIUS LLP                                                                              REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                iii               MOTION TO COMPEL ARBITRATION
                                                                                                     CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 5 of 32 Page ID #:3652



                    1                                        TABLE OF AUTHORITIES
                                                                   (continued)
                    2                                                                                                             Page(s)
                    3   Nolde Bros., Inc. v. Local. No. 358, Bakery & Confectionary Workers
                          Union,
                    4
                          430 U.S. 243 (1977) .......................................................................................... 5, 6
                    5
                        Phillips-Harris v. BMW of N. Am., LLC,
                    6      2020 WL 2556346 (C.D. Cal. May 20, 2020)..................................................... 12
                    7
                        Pleitez v. BMW of N. Am., LLC,
                    8      2020 WL 2084954 (C.D. Cal. Feb. 27, 2020) ..................................................... 12
                    9   Quevedo v. Macy’s, Inc.,
                 10       798 F. Supp. 2d 1122 (C.D. Cal. 2011) ............................................................... 20
                 11     Rizvi v. BMW of N. Am. LLC,
                 12        2020 WL 2992859 (N.D. Cal. June 4, 2020) ...................................................... 12

                 13     Saponjic v. BMW of N. Am., LLC,
                           2020 WL 4015671 (S.D. Cal. July 16, 2020) ...................................................... 12
                 14
                 15     Stafford v. Rite Aid Corp.,
                           2020 WL 905606 (S.D. Cal. Feb. 25, 2020) ....................................................... 17
                 16
                        Tourgeman v. Collins Fin. Servs., Inc.,
                 17       2010 U.S. Dist LEXIS 60551 (S. D. Cal. May 25, 2010) ................................... 16
                 18
                        United States v. Jackson,
                 19       2010 WL 3325611 (N.D. Cal. Aug. 23, 2010) .................................................... 13
                 20     Wright v. Sirius XM Radio Inc.,
                 21       2017 WL 4676580 (C.D. Cal. June 1, 2017)....................................................... 24
                 22     Youngevity Int’l Corp. v. Smith,
                 23       2018 WL 3458390 (S.D. Cal. July 18, 2018) ...................................................... 19

                 24     STATE CASES
                 25     Augusta v. Keehn & Assocs.,
                 26       193 Cal. App. 4th 331 (2011) .............................................................................. 23

                 27     Berman v. Health Net,
                           80 Cal. App. 4th 1359 (2000) .............................................................................. 22
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                               iv               MOTION TO COMPEL ARBITRATION
                                                                                                   CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 6 of 32 Page ID #:3653



                    1                                        TABLE OF AUTHORITIES
                                                                   (continued)
                    2                                                                                                              Page(s)
                    3   Foti v. Toyota Motor Sales, U.S.A., Inc.,
                           2017 WL 1436253 (N.J. Super. Ct. App. Div. Apr. 24, 2017) ....................... 3, 10
                    4
                    5   Guess?, Inc. v. Superior Court,
                          79 Cal. App. 4th 553 (2000) ................................................................................ 23
                    6
                        Iqbal v. Ziadeh,
                    7
                           10 Cal. App. 5th 1 (2017) .............................................................................. 11, 12
                    8
                        Jenks v. DLA Piper Rudnick Gray Cary US LLP,
                    9      243 Cal. App. 4th 1 (2015) .................................................................................... 8
                 10
                        McGill v. Citibank, N.A.,
                 11       2 Cal. 5th 945 (2017) ........................................................................................... 24
                 12     Oregel v. PacPizza, LLC,
                 13       237 Cal. App. 4th 342 (2015) .............................................................................. 22
                 14     Oxford Preparatory Acad. v. Edlighten Learning Sols.,
                 15       34 Cal. App. 5th 605 (2019) .................................................................................. 8

                 16     Rodriguez v. American Technologies, Inc.,
                          136 Cal. App. 4th 1110 (2006) ............................................................................ 14
                 17
                 18     Ronay Family Limited Partnership v. Tweed,
                          216 Cal. App. 4th 830 (2013) .................................................................... 9, 10, 11
                 19
                        Spinks v. Equity Residential Briarwood Apartments,
                 20        171 Cal. App. 4th 1004 (2009) .............................................................................. 9
                 21
                        STATE STATUTES
                 22
                        Cal. Civ. Code § 1791(b) .......................................................................................... 14
                 23
                 24     Cal. Civ. Code § 1794(a) .......................................................................................... 13

                 25     Cal. Corp Code § 150 ............................................................................................... 12
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                 v               MOTION TO COMPEL ARBITRATION
                                                                                                    CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 7 of 32 Page ID #:3654



                    1                                       TABLE OF AUTHORITIES
                                                                  (continued)
                    2                                                                                                            Page(s)
                    3   OTHER AUTHORITIES
                    4   A Timeline of COVID-19 Developments in 2020 (July 3, 2020),
                    5      available at https://www.ajmc.com/view/a-timeline-of-covid19-
                           developments-in-2020 ......................................................................................... 18
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            REPLY IN SUPPORT OF TOYOTA’S AMENDED
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                               vi               MOTION TO COMPEL ARBITRATION
                                                                                                   CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 8 of 32 Page ID #:3655



                    1   I.    INTRODUCTION
                    2         In their Amended Motion to Compel Arbitration (“Motion”), 1 Defendants
                    3   Toyota Motor Sales USA, Inc. (“TMS”) and Toyota Motor Corporation (“TMC”)
                    4   (collectively, “Toyota”) conclusively established that the Court must compel
                    5   Plaintiffs Stephen Kosareff’s, Laura Kakish’s, and Khek Kuan’s (collectively,
                    6   “Plaintiffs”) 2 claims because Toyota may enforce Plaintiff Kosareff’s arbitration
                    7   provision as a third party beneficiary and because equitable estoppel requires all
                    8   Plaintiffs to arbitrate their claims. Plaintiffs responded to Toyota’s Motion by filing
                    9   over 680 pages in opposition, launching a bevy of specious arguments as to why this
                 10     Court should not compel arbitration. These arguments fail for at least the following
                 11     reasons:
                 12            Plaintiffs fail to establish that the elements of judicial estoppel are met
                 13                based on TMS’s prior positions in Quraishi v. Keylex, Inc., et al.
                 14            The arbitration provision in Plaintiff Kosareff’s original Lease Agreement
                 15                survives his later purchase agreement.
                 16            Under the plain language of Plaintiff Kosareff’s arbitration provision,
                 17                affiliates (i.e., Toyota) of entities named in the contract have standing to
                 18                enforce the arbitration provision.
                 19            The Ninth Circuit’s decision in Kramer v. Toyota Motor Corp., 705 F.3d
                 20                1122 (9th Cir. 2013), does not apply to Plaintiff Kosareff’s Lease
                 21                Agreement (including whether he agreed to arbitrate arbitrability), given
                 22                the affiliate language therein, and all three Plaintiffs’ fraud and Song-
                 23                Beverly Act-related allegations and claims make Kramer distinguishable.
                 24
                        1
                 25       Toyota originally moved to compel arbitration as to Plaintiffs Kosareff and Kakish
                        on May 22, 2020 and subsequently filed an amended motion to compel on July 22,
                 26     2020, also moving to compel as to Plaintiff Kuan.
                        2
                          As stated in its opening Amended Motion to Compel (“Motion”), Toyota refers
                 27     collectively to the agreements Plaintiffs produced, and which contain enforceable
                        arbitration provisions, as the “Lease/Purchase Agreements” or individually as “Lease
                 28     Agreement” or “Purchase Agreement.”
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  1            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
         Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 9 of 32 Page ID #:3656



                    1          Plaintiffs have not met their heavy burden to prove waiver. Toyota
                    2              diligently sought copies of Plaintiffs’ agreements, acted consistently with
                    3              its right to arbitrate, and there is no prejudice to Plaintiffs.
                    4          Plaintiffs’ UCL and CLRA claims do not seek public injunctive relief,
                    5              given that the relief they seek primarily accrues to individual class
                    6              members and any public benefit is incidental at best.
                    7         Accordingly, this Court should grant Toyota’s Motion and stay the
                    8   proceedings as to Plaintiffs Kosareff, Kakish, and Kuan.3
                    9   II.   ARGUMENT
                 10           A.      Judicial Estoppel Does Not Apply. 4
                 11           The positions TMS5 asserted in Quraishi v. Keylex, Inc. are irrelevant to those
                 12     asserted here, and judicial estoppel does not apply. Contrary to Plaintiffs’ conclusory
                 13     argument, none of the factors courts consider for judicial estoppel are present.
                 14           First, TMS did not take positions in Quraishi that are “clearly inconsistent”
                 15     with its current motion to compel. See Copelan v. Techtronics Indus. Co., 95 F. Supp.
                 16     3d 1230, 1237 (S.D. Cal. 2015) (listing factors). In Quraishi, TMS filed a limited
                 17     opposition to a Lexus dealer’s motion compel arbitration as to the plaintiff’s claims
                 18     against the dealer, not the claims against TMS. See Plaintiffs’ RJN, Ex. A at 1. The
                 19     issue was whether the Court should also send claims against TMS to arbitration when
                 20     3
                          In their Opposition, Plaintiffs do not oppose Toyota’s motion to stay the action if
                 21     the Court compels arbitration. The title of their opposition pleading does not even
                        address Toyota’s request to stay any of Plaintiffs’ claims pending arbitration.
                 22     4
                          As explained in Toyota’s Opposition to Plaintiffs’ Request for Judicial Notice,
                 23     Plaintiffs ask the Court to take judicial notice of the contents of certain Quraishi
                        court documents, but the Court cannot do so. Denying Plaintiffs’ Request for
                 24     Judicial Notice necessarily means that Plaintiffs provide no admissible evidence of
                        any prior statements underlying their judicial estoppel argument, and it fails for that
                 25     reason alone. While Toyota maintains that the Court should not consider the
                        contents of those documents for their truth, Toyota must rely on those documents in
                 26     order to respond to Plaintiffs’ argument, or in the event the Court takes judicial
                        notice of them for the purpose Plaintiffs seek. Toyota provides the below argument
                 27     without waiving those made in opposition to Plaintiffs’ Request for Judicial Notice.
                        5
                          Plaintiffs make a judicial estoppel argument only as to TMS, and therefore, even if
                 28     the principle were to apply (it does not), it would not apply to TMC.
MORGAN, LEWIS &                                                            REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    2             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                        CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 10 of 32 Page ID
                                                  #:3657


                    1   the motion to compel did not involve TMS’s claims. In contrast, the issue here is
                    2   whether or not Toyota has standing as a non-signatory to compel arbitration.
                    3         Specifically, TMS did not assert positions contrary to the estoppel and third-
                    4   party beneficiary arguments TMS makes in its Motion here. TMS argued there,
                    5   consistent with its position here, that non-signatories to a contract may arbitrate
                    6   claims when either (1) there is a preexisting relationship with a party to the arbitration
                    7   agreement or, (as relevant here), (2) the non-signatory is a third party beneficiary.
                    8   See id. at 3:6-11. TMS also took the position that this latter third-party beneficiary
                    9   rule “only applies when the non-signatory wants to arbitrate.” Id.6 TMS’s positions
                 10     there are irrelevant to (and consistent with) Toyota’s position here that, as TMS
                 11     demonstrates in its Motion, a non-signatory may compel arbitration under third-party
                 12     and estoppel theories. See Motion at pp. 16-22.
                 13           Moreover, Plaintiffs misconstrue TMS’s statements in Quraishi about its
                 14     status as a distributor, taking the statements out of context. TMS did not state it was
                 15     “just” a distributor such that “claims involving fraud, CLRA violations, and
                 16     warranty” cannot be intertwined with a vehicle lease or purchase contract for
                 17     purposes of compelling arbitration under third-party beneficiary or equitable estoppel
                 18     principles. See Opp. at 2. Instead, in Quraishi, TMS explained that under a third-
                 19     party beneficiary theory, there was “no preexisting relationship” between TMS, a
                 20     non-signatory, and the dealer, such that the dealer had the authority “to bind TMS by
                 21     its arbitration agreement,” because TMS “is the distributor of the subject vehicle.”
                 22     RJN, Ex. A at p. 3. The lack of a preexisting relationship with a dealer is of no import
                 23     here, and TMS does not argue that Plaintiffs Kosareff, Kakish, and Kuan’s claims
                 24
                        6
                 25       The posture of the parties in Quraishi was not that of the parties here. Here, non-
                        signatory Toyota wants to arbitrate and is the moving party. Indeed, this action is
                 26     not the first in which Toyota has moved to compel arbitration as a non-signatory. See
                        e.g., Foti v. Toyota Motor Sales, U.S.A., Inc., 2017 WL 1436253, at *2 (N.J. Super.
                 27     Ct. App. Div. Apr. 24, 2017). In Quraishi, by contrast, Toyota filed a limited
                        opposition to a signatory’s motion to compel, which explains the difference in
                 28     arguments as between the cases. That context, however, cannot be ignored.
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  3             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 11 of 32 Page ID
                                                  #:3658


                    1   should be compelled to arbitration because of one. See Motion, passim.
                    2         Second, in applying judicial estoppel, Courts consider “whether the party was
                    3   successful in persuading the earlier court to follow its first position (such that the
                    4   finding of the earlier court would now be incorrect and one court or the other appears
                    5   to be misled in a finding.)” Copelan, 95 F. Supp. 3d at 1237. Plaintiffs make no
                    6   showing as to this factor, particularly as to which of TMS’s specific positions, if any,
                    7   were successful in the prior action or relied on by the Quraishi Court. “The Ninth
                    8   Circuit ‘has restricted the application of judicial estoppel to cases where the court
                    9   relied on, or ‘accepted,’ the party’s previous inconsistent position.’” Id. (citing
                 10     Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001)).
                 11     Plaintiffs merely cite to a short, vague minute order compelling the plaintiff’s claims
                 12     against the dealer to arbitration, and stating that Toyota shall continue its demurrer
                 13     in Court. See Plaintiffs’ RJN, Ex. C. The Quraishi court did not determine whether
                 14     TMS could compel claims to arbitration under non-signatory theories. As a result,
                 15     there is no risk here of “inconsistent court determinations . . . and thus no threat to
                 16     judicial integrity.” Hamilton, 270 F.3d at 783.
                 17           Plaintiffs do not even address the third factor—whether Toyota would derive
                 18     an unfair advantage or impose an unfair detriment if not estopped. And there is no
                 19     evidence that this would occur, particularly given the different postures, contexts,
                 20     and positions as between the two cases. Judicial estoppel therefore does not apply in
                 21     the instant case and is not grounds for the Court to deny Toyota’s Motion.
                 22           B.     The Arbitration Provision in Kosareff’s Lease Agreement Applies
                 23                  and Requires Him to Arbitrate His Claims in This Case.
                 24           Plaintiff Kosareff’s 2013 Retail Installment Sales Contract (“RISC”)7 has no
                 25
                        7
                 26      Toyota moved to compel based on Plaintiff Kosareff’s Lease Agreement given that
                        (1) the arbitration clause in that agreement survives any latter agreements; and (2) his
                 27     claims are based on and arise at the time of his original lease, rather than his
                        subsequent purchase. See Docket No. 73 (Amended Consolidated Master
                 28     Complaint) (“Complaint”) ¶¶ 173, 212, 216, as cited below.
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 4             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 12 of 32 Page ID
                                                  #:3659


                    1   effect on Toyota’s right to compel arbitration. It is “well settled jurisprudence that
                    2   holds arbitration agreements to a life and validity separate and apart from the
                    3   agreement in which they are embedded” and therefore, “parties’ duties under an
                    4   arbitration clause survive contract termination when the dispute is over an obligation
                    5   arguably created by the expired contract.” Homestake Lead Co. of Mo. v. Doe Run
                    6   Res. Corp., 282 F. Supp. 2d 1131, 1140 (N.D. Cal. 2003); see also, Hughes v. S.A.W.
                    7   Entm’t, Ltd., 2019 WL 2060769, at *21 (N.D. Cal. May 9, 2019) (holding that the
                    8   arbitration provisions in prior contracts executed annually “survive[] those contracts’
                    9   termination dates and continue to apply to any claims that arose under those
                 10     contracts”); John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 554-55 (1964); see
                 11     generally Litton Fin. Printing Div., Inc. v. NLRB, 501 U.S. 190, 206 (1991) (noting
                 12     that “[t]he object of an arbitration clause is to implement a contract, not to transcend
                 13     it”); see also, First Am. Title Ins. Co. v. Lochland Holdings, LLC, 2012 WL 13019940
                 14     (C.D. Cal. Feb. 8, 2012) (arbitration clause not superseded).
                 15           Plaintiffs’ argument that the duty to arbitrate automatically extinguishes upon
                 16     termination of a lease agreement and entry into a purchase agreement runs contrary
                 17     to the goal of the FAA and arbitration. As the Supreme Court explains, holding that
                 18     termination of an agreement automatically extinguishes a party’s duty to arbitrate
                 19     grievances arising under the contract “would preclude the entry of a post-contract
                 20     arbitration order even when the dispute arose during the life of the contract but
                 21     arbitration proceedings had not begun before termination. The same would be true if
                 22     arbitration processes began but were not completed, during the contract’s term. Yet
                 23     it could not seriously be contended in either instance that the expiration of the
                 24     contract would terminate the parties’ contractual obligation to resolve such a dispute
                 25     in an arbitral, rather than a judicial forum.” Nolde Bros., Inc. v. Local. No. 358,
                 26     Bakery & Confectionary Workers Union, 430 U.S. 243, 251 (1977). Moreover,
                 27     where a contract expires or is superseded, and “a dispute is over a provision in an
                 28     expired agreement, the presumptions favoring arbitrability must be negated expressly
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 5             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 13 of 32 Page ID
                                                  #:3660


                    1   or by clear implication.” Hughes, 2019 WL 2060769, at *21 (holding, inter alia,
                    2   arbitration provision in expired contracts not superseded by new contract without
                    3   such provision as to claims arising under that agreement, where latter contract did
                    4   “not expressly or by clear implication negate any of [the] prior . . . contracts’
                    5   arbitration provisions”) (citing Nolde Bros., Inc., 430 U.S. at 255 (1977)).
                    6         Here, Plaintiff Kosareff’s 2013 RISC (purportedly containing no arbitration
                    7   provision) does not extinguish the arbitration clause in his Lease Agreement. First,
                    8   Plaintiff Kosareff premises his claims on allegations that Toyota knew of the IPM
                    9   defect before he leased his vehicle, and that information was allegedly “fraudulently
                 10     concealed” from him in connection with that transaction. See Docket No. 73
                 11     (Complaint) ¶ 173 (alleging “Toyota knew or should have known that the Class
                 12     Vehicles were defective at the time of the sale or lease and that the inverter defect
                 13     posed a safety hazard.”) (emphasis added); id. (alleging Toyota “knowingly sold or
                 14     leased a defective product” and did so “without informing consumers about the IPM
                 15     Defect”); see also, ¶ 212 (alleging that at the time of sale or lease, Toyota “knew of
                 16     the Class Vehicles’ inability to perform as warranted and lower fuel efficiency based
                 17     on the IPM Defect”); ¶ 216 (alleging that “at the time Toyota sold or leased Class
                 18     Vehicles to Plaintiffs and proposed Class Members, Toyota knew they were equipped
                 19     with defective IPMs.”) (emphasis added). Kosareff further alleges that that purported
                 20     conduct continued throughout his lease. Id. ¶ 172 (alleging that class vehicles “when
                 21     sold or leased and at all times thereafter, were not in merchantable condition and
                 22     were and are not fit for the ordinary purpose . . .”); id. ¶ 180 (alleging that the safety
                 23     risk to drivers “is present from the moment a Class Vehicle is turned on and whenever
                 24     and wherever it is driven”).
                 25           Plaintiff Kosareff cannot now argue that he bases his claims on facts arising
                 26     solely after he purchased his vehicle, or that Plaintiffs make a distinction in their
                 27     claims and allegations between Toyota’s purported knowledge prior to the time of
                 28     lease and a later, subsequent sale out of a lease of a Prius vehicle. Indeed, Plaintiff
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  6             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 14 of 32 Page ID
                                                  #:3661


                    1   Kosareff does not disclaim his right to damages associated with the three years during
                    2   which he leased his vehicle, including any payments he made toward the vehicle
                    3   during that time.8
                    4         Second, the RISC does not state that it extinguishes the arbitration agreement
                    5   in Plaintiff Kosareff’s Lease Agreement, and, thus, the RISC does not supersede and
                    6   eviscerate the arbitration agreement in his Lease Agreement. See Homestake Lead
                    7   Co., 282 F. Supp. 2d at 1142 (“[a]bsent the explicit intention to rescind an arbitration
                    8   clause . . . the clause will survive even where the prior agreement itself is rescinded
                    9   by the latter agreement.”).     By contrast, the plain language of the arbitration
                 10     agreement specifically applies to “claims arising from or relating to this Lease or
                 11     related agreements or relationships.” (emphasis added). See Docket No. 110-2
                 12     (Amended Declaration of Lisa Weddle In Support of Motion to Compel Arbitration)
                 13     (“Weddle Decl.”) ¶ 3, Ex. A at KOSAREFF001336. Plaintiff Kosareff’s RISC is an
                 14     agreement and/or relationship “related” to the original lease of Plaintiff Kosareff’s
                 15     vehicle, as they both concern his ownership/possession of the same vehicle.
                 16     Moreover, the Lease Agreement’s arbitration provision also indicates that it was
                 17     intended to survive the lease term. See id. (stating arbitration provision “will survive
                 18     your full payment of the Lease.”).
                 19           Plaintiffs do not point to any binding case law 9 holding that a later RISC
                 20     rescinds or supersedes a prior lease agreement’s arbitration provision, particularly
                 21     where the RISC’s integration clause narrowly relates only to the subject of “this
                 22
                        8
                 23       If Plaintiff Kosareff now contends that his claims and damages sought are not
                        related to his original lease of his vehicle and are solely related to its later purchase,
                 24     he should clarify. Specifically, if Mr. Kosareff claims his injury occurred at the time
                        he purchased his vehicle after the lease, and not at the time he took initial possession
                 25     of his vehicle through the lease, Mr. Kosareff should answer the question as to
                        whether he is foregoing damages related to his 3-year lease period.
                 26     9
                          Instead, Plaintiffs rely on non-binding case law from other jurisdictions, and which
                 27     interpret other states’ contract interpretation schemes. Plaintiffs have made no
                        showing that these states’ contract interpretation laws are applicable.
                 28
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  7             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 15 of 32 Page ID
                                                  #:3662


                    1   contract.” See Kosareff Decl., Ex. A at 1380. Plaintiffs try to distinguish Oxford
                    2   Preparatory Acad. v. Edlighten Learning Sols., 34 Cal. App. 5th 605, 611 (2019),
                    3   but that case is on point. There, the Court held that the arbitration agreement survived
                    4   and was not superseded by a later contract containing an integration clause, even
                    5   where the parties expressly agreed to terminate the relevant contract.           Oxford
                    6   Preparatory, 34 Cal. App. 5th at 610 (holding later “Termination Agreement does
                    7   not demonstrate any intent that it would supersede the Arbitration Clause, or, for that
                    8   matter, any other right or obligation which arose under the parties’ agreements before
                    9   the termination date”). In trying to distinguish Oxford Preparatory, Plaintiffs ignore
                 10     that the integration clause in Plaintiff Kosareff’s RISC is limited to “this contract,”
                 11     just like the clause in Oxford Preparatory, which terminated prior agreements “with
                 12     respect to the subject matter hereof.” See Kosareff Decl., Ex. A at 1380 (“This
                 13     contract contains the entire agreement between you and us relating to this contract.”)
                 14     (emphasis added); see also, Jenks v. DLA Piper Rudnick Gray Cary US LLP, 243
                 15     Cal. App. 4th 1 (2015) (finding termination agreement containing an integration
                 16     clause did not terminate an arbitration clause contained in an offer letter for
                 17     employment).
                 18           Nor does Plaintiffs’ interpretation make any logical sense. If it were the case
                 19     that the right to compel expired with a lease, for example, any plaintiff in an
                 20     automotive-related case could evade their agreement to arbitrate by purchasing their
                 21     vehicle under an agreement without an arbitration clause, despite having previously
                 22     agreed to arbitrate claims regarding the condition of the vehicle, as Plaintiff Kosareff
                 23     did here. Accordingly, Plaintiffs fail to demonstrate an explicit intent to revoke the
                 24     arbitration agreement found in Plaintiff Kosareff’s Lease Agreement. The arbitration
                 25     provision in his Lease Agreement survives and must be analyzed based on its
                 26     differences from Plaintiffs Kakish and Kuan’s Purchase Agreements.
                 27     ///
                 28     ///
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 8             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 16 of 32 Page ID
                                                  #:3663


                    1         C.     Toyota May Compel Arbitration as a Non-Signatory Under Third
                    2                Party Beneficiary Theories, Including as an Affiliate and Assign.
                    3         Plaintiffs’ arguments that Toyota lacks the right to compel arbitration as a third
                    4   party beneficiary to Plaintiff Kosareff’s Lease Agreement fail. Consistent with the
                    5   plain language of the arbitration agreements and the terms of the contract, Toyota
                    6   benefits under the agreements and may compel arbitration. 10              “The test for
                    7   determining whether a contract was made for the benefit of a third person is whether
                    8   an intent to benefit a third person appears from the terms of the contract.” Spinks v.
                    9   Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1022 (2009); see
                 10     also, Balsam v. Tucows Inc., 627 F.3d 1158, 1161 (9th Cir. 2010). “If the terms of
                 11     the contract necessarily require the promisor to confer a benefit on a third person,
                 12     then the contract, and hence the parties thereto, contemplate a benefit to the third
                 13     person. The parties are presumed to intend the consequences of a performance of the
                 14     contract.” Spinks, 171 Cal. App. 4th at 1022.
                 15           Germane is whether the third party “shows that he is a member of a class of
                 16     persons for whose benefit it was made.” Ronay Family Limited Partnership v.
                 17     Tweed, 216 Cal. App. 4th 830, 836 (2013) (citations omitted). “It is not necessary
                 18     that the beneficiary be named and identified as an individual. A third party may
                 19     enforce a contract where he shows that he is a member of a class of persons for whose
                 20
                        10
                 21        It is of no import that Mr. Kosareff now claims that he did not know what he was
                        signing as to arbitration or that he never intended Toyota to benefit under his Lease
                 22     Agreement. See First Am. Title Ins. Co., 2012 WL 13019940, at *4 (C.D. Cal. Feb.
                        8, 2012) (“The Hull declaration does not establish that the [contract] superseded the
                 23     arbitration clause in the Title Policy . . . Mr. Hull’s conclusory and speculative
                        statements regarding the parties’ intentions in entering into the [contract] do not
                 24     constitute ‘factual, evidentiary matter’ that may properly be asserted in a declaration.
                        L.R. 7-7 . . . In any event, his testimony is contrary to the plain meaning of the
                 25     document. Therefore, the Court does not rely on those statements in its analysis.”);
                        Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1022
                 26     (2009) (“[P]arties are presumed to intend the consequences of a performance of the
                        contract.”); see also Crown Capital Sec., L.P. v. Liberty Surplus Ins. Corp., 2015 WL
                 27     12748815, at *4 (C.D. Cal. Mar. 30, 2015) (“A cardinal rule of contract law is that a
                        party’s failure to read a contract, or to read carefully a contract, before signing it is
                 28     no defense to the contract’s enforcement.”).
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  9             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 17 of 32 Page ID
                                                  #:3664


                    1   benefit it was made.” Id. at 838-39 (citations omitted). This test is met here.
                    2         First, Plaintiff Kosareff’s arbitration clause expressly extends to affiliates (i.e.,
                    3   Toyota) of Toyota Lease Trust (“TLT”) or Toyota Motor Credit Corporation
                    4   (“TMCC”). See Motion at pp. 2-4 (also explaining the corporate relationship
                    5   between the relevant entities).11 Plaintiffs argue that not explicitly identifying TMC
                    6   and TMS means there was no intent to benefit them as third parties. Opp. at 10-12.
                    7   But, as Toyota demonstrates in its Motion (at pp. 16-19) and above, arbitration
                    8   provisions are enforceable by third party beneficiaries even when their name does
                    9   not appear in the agreement. See Ronay, 216 Cal. App. 4th at 836.
                 10           Plaintiffs argue Ronay is irrelevant. Not so. In Ronay, the Court examined an
                 11     arbitration clause which required arbitration of “any controversy arising out of or
                 12     related to my (our) accounts, the transactions with [signatory CapWest], its officers,
                 13     directors, agents, registered representatives and/or employees for me (us), or related
                 14     to this agreement or breach thereof.” The Ronay Court concluded that the non-
                 15     signatory defendants (agents of the signatory CapWest) were third party beneficiaries
                 16     of the arbitration clause “intended to benefit” thereunder because the arbitration
                 17     clause “expressly require[ed] arbitration of claims against CapWest’s agents and
                 18     registered representatives.” 216 Cal. App. 4th at 835.
                 19           The instant case presents a similar situation. Though not specifically named
                 20     in the Lease Agreement, Toyota is an intended beneficiary because the arbitration
                 21     provision expressly requires arbitration of claims against affiliates of TLT and/or
                 22     11
                          While Plaintiffs object to the evidence supporting Toyota’s arguments, as set forth
                 23     in Toyota’s response to Plaintiffs’ evidentiary objections, Plaintiffs are wrong. As in
                        Foti, there is sufficient evidence to determine that Toyota is an affiliate of assigns who
                 24     are Covered Parties under Plaintiffs’ arbitration agreement. See e.g., Foti v. Toyota
                        Motor Sales, U.S.A., Inc., 2017 WL 1436253, at *2 (N.J. Super. Ct. App. Div. Apr.
                 25     24, 2017) (also explaining that California decisions federal Ninth Circuit Court of
                        Appeals decisions such as Kramer are not particularly persuasive, because the
                 26     arbitration agreement at issue in those decisions did not include the “affiliate”
                        language contained in this lease); see Kramer v. Toyota Motor Corp., 705 F.3d 1122,
                 27     1124, 1127 n.3 (9th Cir. 2013) (arbitration provisions did not include “covered party”
                        language and Toyota did not contend it was an affiliate that could compel arbitration).
                 28
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  10            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 18 of 32 Page ID
                                                  #:3665


                    1   TMCC, which as described in Toyota’s Motion and herein, include Toyota. See e.g.,
                    2   Motion at pp. 16-19; see Ronay, 216 Cal. App. 4th at 835. Plaintiff Kosareff’s
                    3   arbitration provision covers:
                    4                 [A]ny claims. . . asserted by you against us, and the
                    5                 following Covered Parties: Toyota Lease Trust, Toyota
                    6                 Motor Credit Corporation and/or any of our or its
                    7                 affiliates and/or any of our or their employees, officers,
                    8                 successors, assigns, or against any third party providing
                    9                 any product or service in connection with the Lease that
                 10                   you name as a co-defendant in any action against any of
                 11                   the foregoing.
                 12     Weddle Decl. at ¶ 3, Exh. A, at KOSAREFF001336 (emphasis added). His Lease
                 13     also defines the Lessee as Plaintiff Kosareff, and the Lessor as the dealer, “and after
                 14     assignment, the Toyota Lease Trust (‘TLT’) and any subsequent assignee.” Id. at
                 15     KOSAREFF001331. Plaintiffs entirely ignore that the Lease Agreement defines
                 16     Lessor as extending to assigns. Because TMS and TMC are affiliates of “Covered
                 17     Parties” TLT and/or TMCC, which are subsidiaries of TMC, and to which Plaintiff
                 18     Kosareff’s Lease Agreement was assigned (Weddle Decl. at ¶ 3, Exh. A, at
                 19     KOSAREFF001331, 1333; Docket No. 110-5 (Declaration of Pamela J. Boyd In
                 20     Support of Toyota’s Motion) (“Boyd Decl.”) ¶¶ 2-5), Plaintiff Kosareff’s Lease
                 21     Agreement explicitly applies to claims between him and TMS and TMC via the
                 22     term “affiliates,” making them third party beneficiaries to the agreement.
                 23     Therefore, the express language of the arbitration clause makes clear that Toyota is
                 24     a third party beneficiary intended to benefit from its protections.
                 25           Plaintiffs’ conclusory argument that Toyota does not fall under the definition of
                 26     an affiliate or assign fails. See Opp. at pp. 16-17. They provide no authorities setting
                 27     forth a different standard, or showing that Toyota’s authorities regarding what
                 28     constitutes a corporate affiliate do not apply. See Motion at p. 17 n. 9 (citing Iqbal v.
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 11            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 19 of 32 Page ID
                                                  #:3666


                    1   Ziadeh, 10 Cal. App. 5th 1, 10 (2017) (“[T]he common meaning of an affiliate
                    2   generally is one who is dependent upon, subordinate to, an agent of, or part of a larger
                    3   or more established organization or group.”)); see also Cal. Corp Code § 150 (“A
                    4   corporation is an ‘affiliate’ of … another specified corporation if it directly, or
                    5   indirectly through one or more intermediaries, controls, is controlled by or is under
                    6   common control with the other specified corporations.”). Plaintiff Kosareff signed a
                    7   Lease Agreement that did not define the meaning of “affiliates,” so its commonly
                    8   understood meaning as set forth in Iqbal v. Ziadeh and Cal. Corp Code § 150 applies
                    9   here. Pursuant to this chain of parent-subsidiary relationships, TMC and TMS are
                 10     affiliates of TLT and TMCC and, as such, can enforce the Lease Agreement as a third
                 11     party beneficiary.
                 12           Plaintiff Kosareff simply cannot ignore the language of the arbitration
                 13     provision in his Lease Agreement and the myriad cases allowing non-signatory
                 14     vehicle manufacturers to compel arbitration as affiliates and assigns under third party
                 15     beneficiary theories. See Saponjic v. BMW of N. Am., LLC, 2020 WL 4015671, at *2
                 16     (S.D. Cal. July 16, 2020); Rizvi v. BMW of N. Am. LLC, No. 5:20-CV-00229-EJD,
                 17     2020 WL 2992859, at *3 (N.D. Cal. June 4, 2020); Fikhman v. BMW of N. Am. LLC,
                 18     No. 219CV03963VAPMRWX, 2019 WL 6721626, at *2 (C.D. Cal. Oct. 15, 2019);
                 19     Pleitez v. BMW of N. Am., LLC, No. CV 19-10422 PA (JCX), 2020 WL 2084954, at
                 20     *4 (C.D. Cal. Feb. 27, 2020); Phillips-Harris v. BMW of N. Am., LLC, No.
                 21     CV202466MWFAGRX, 2020 WL 2556346, at *12 (C.D. Cal. May 20, 2020); Banh,
                 22     Case No. 2:19-CV-05984-RGK-AS, Slip Op. at 6, 7 (C.D. Cal. July 28, 2020).
                 23           Plaintiffs’ last-ditch effort to rely on the word “and” in Plaintiff Kosareff’s
                 24     agreement is similarly unavailing. While the mere presence of “and” alone would
                 25     not defeat Toyota’s argument, Plaintiffs ignore the preceding comma, which is
                 26     necessary to interpret the language. See Weddle Decl. ¶ 3, Ex. A at 1336 (“claims
                 27     asserted by you against us, and the following Covered Parties . . .”). A comma before
                 28     “and” (or any coordinating conjunction) links independent clauses – the “and the
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                12             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 20 of 32 Page ID
                                                  #:3667


                    1   following Covered Parties” cannot be read in conjunction with “us,” because the
                    2   latter phrase is set apart from the former word (“us”) by a comma and conjunction
                    3   (“, and”). See e.g., United States v. Jackson, No. CR-09-1115 JF, 2010 WL 3325611,
                    4   at *5 (N.D. Cal. Aug. 23, 2010) (“The general rule is that when a conjunction
                    5   connects two coordinate clauses or phrases, a comma should precede the conjunction
                    6   if it is intended to prevent following qualifying phrases from modifying the clause
                    7   which precedes the conjunction.”) The phrase “and the following Covered Parties,”
                    8   including those parties’ affiliates, stands apart from “us” and does not limit Toyota
                    9   to compelling arbitration only where it is a co-defendant with a signatory. In other
                 10     words, the use of “, and” in Plaintiff Kosareff’s agreement does not refer to claims
                 11     where a dealer and affiliates are codefendants, but both (1) claims asserted “by you”
                 12     against “us”, and (2) claims asserted “by you” against “the following Covered
                 13     Parties: Toyota Lease Trust, Toyota Motor Credit Corporation and/or any of our or
                 14     its affiliates [i.e., TMC and TMS].” Weddle Decl., ¶ 3, Ex. A at KOSAREFF001336.
                 15           D.     Toyota May Compel Arbitration on Equitable Estoppel Principles.
                 16           Toyota also established in its Motion that it can invoke the arbitration clause
                 17     in Plaintiffs’ lease and purchase agreements under the theory of equitable estoppel.
                 18     See Docket No. 110 (Motion) at pp. 19-22. In response, Plaintiffs go all in on Kramer
                 19     and hide from the distinguishable circumstances here, including Plaintiffs’
                 20     intertwined fraudulent concealment allegations related to their sale/lease transactions
                 21     and their corresponding allegations that their damages occurred and arise from the
                 22     lease and sale of their vehicles. See id. at pp. 21-22.
                 23           Moreover, unlike in Kramer, Plaintiffs here rely on allegations regarding the
                 24     lease and purchase of Plaintiffs’ vehicles, the condition of the vehicles, and assert a
                 25     related claim for violations of the Song-Beverly Act. See e.g., Complaint, ¶¶ 196
                 26     (“Defendants’ conduct deprived Plaintiffs of the benefit of their bargain, caus[ing]
                 27     the Class Vehicles to be worth less than what Plaintiffs paid.”). Standing to bring a
                 28     Song-Beverly Act claim is limited to a “buyer of consumer goods” (see Cal. Civ.
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 13            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 21 of 32 Page ID
                                                  #:3668


                    1   Code § 1794(a)), which the Song-Beverly Act defines as “any individual who buys
                    2   consumer goods from a person engaged in the business of manufacturing,
                    3   distributing, or selling consumer goods at retail” (Cal. Civ. Code § 1791(b)). Without
                    4   Plaintiffs’ Lease/Purchase Agreements, Plaintiffs could not meet this standing
                    5   requirement. Plaintiffs, therefore, must rely on the terms of their agreements to make
                    6   their argument that they have standing to pursue Song-Beverly Act claims, which
                    7   Plaintiffs concede is grounds for equitable estoppel to apply. See Docket No. 113
                    8   (Opp.) at 6:3-6 (“‘Equitable estoppel applies when the signatory to a written
                    9   agreement containing an arbitration clause must rely on the terms of the written
                 10     agreement in asserting claims against the nonsignatory.’”) (citing Murphy v. Direct
                 11     TV, Inc., 724 F.3d 1218 (9th Cir. 2013) (emphasis added in Plaintiffs’ opposition).
                 12     The claims and allegations at issue here, therefore, are intertwined with Plaintiffs’
                 13     Lease/Purchase Agreements.
                 14           Additionally, as Toyota demonstrated in its Motion, the arbitration provision
                 15     in Plaintiff Kosareff’s Lease Agreement extending to claims against “affiliates” is
                 16     broader than the arbitration clauses at issue in Kramer. Motion at p. 22:7-15. That
                 17     distinction, and because TMS and TMC are intended third-party beneficiaries
                 18     through that “affiliates” language, also means Kramer does not control as to
                 19     Kosareff’s claims. Unlike Kramer¸ Plaintiff Kosareff’s Lease Agreement is not
                 20     “expressly limited to Plaintiffs and the Dealerships.” See Kramer, 705 F.3d at 1127.
                 21           For that same reason, Plaintiffs’ argument that, under Kramer, the parties did
                 22     not agree to arbitrate arbitrability fails as to Plaintiff Kosareff. The arbitration
                 23     provision in his Lease Agreement constitutes a clear and unmistakable agreement to
                 24     have the arbitrator determine the scope and arbitrability of that provision. See
                 25     Weddle Decl., ¶ 3, Ex. A at KOSAREFF001336 (“You agree that any claims arising
                 26     from or relating to this Lease or related agreements or relationships, including the
                 27     validity, enforceability, arbitrability or scope of this Provision, at your or our
                 28     election, are subject to arbitration.”) (emphasis added); Rodriguez v. American
MORGAN, LEWIS &                                                        REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                14            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                    CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 22 of 32 Page ID
                                                  #:3669


                    1   Technologies, Inc., 136 Cal. App. 4th 1110, 1123 (2006) (“[T]he parties may, by
                    2   clear and unmistakable agreement, elect to have the arbitrator, rather than the court,
                    3   decide which grievances are arbitrable.”). While Plaintiffs argue that the parties did
                    4   not agree to arbitrate arbitrarily because under Kramer, the agreements are limited to
                    5   signatories (Plaintiffs and Dealership), Plaintiff Kosareff’s arbitration agreement
                    6   differs in that it extends to “affiliates,” which includes Toyota, as demonstrated above
                    7   and in Toyota’s Motion. Therefore, the arbitrator must decide all appropriate issues
                    8   relating to Plaintiff Kosareff’s agreement, including its scope and applicability to
                    9   Plaintiff Kosareff’s claims.
                 10           E.     Toyota Has Not Waived the Right to Compel Arbitration.
                 11            Plaintiffs have not met their heavy burden to prove waiver. Fisher v. AG
                 12     Becker Paribas Inc., 791 F. 2d 691, 694 (9th Cir. 1986) (waiver is disfavored and
                 13     there is a heavy burden to prove waiver).
                 14                  1.     Toyota Did Not Unreasonably Delay in Moving to Compel
                 15                         Arbitration After Plaintiffs Produced Their Agreements.
                 16           First, it is axiomatic that the right to compel arbitration is based in contract—
                 17     it requires evidence of a valid, written and enforceable arbitration agreement between
                 18     the parties that encompasses the dispute at issue. See Ashbey v. Archstone Prop.
                 19     Mgmt., Inc., 785 F.3d 1320, 1323-24 (9th Cir. 2015). Without an agreement with an
                 20     arbitration clause, a party cannot move to compel arbitration. Plaintiffs implausibly
                 21     suggest that Toyota should have moved to compel arbitration (presumably against all
                 22     named plaintiffs) before Plaintiffs produced their agreements. Opp. at 18-19. They
                 23     seem to contend that Toyota should have done so based off sample agreements, or
                 24     other customer’s agreements, because arbitration agreements are “standard
                 25     provisions” in dealer agreements. Id. But had Toyota done so, Plaintiffs undoubtedly
                 26     would have argued that there was no basis for the motion because evidence of a valid
                 27     arbitration agreement is critical to determine whether (and which) parties agreed to
                 28     arbitrate, the exact terms of the agreement, and the relevant date and context of the
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 15            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 23 of 32 Page ID
                                                  #:3670


                    1   agreement. See Ashbey, 785 F.3d at 1323-24. Like the arbitration provisions here,
                    2   terms and parties can vary as between agreements. Plaintiffs have been aware of the
                    3   contents of their agreements since before they filed their lawsuits and they cannot
                    4   take cover in the fact that they did not produce them until almost two years after they
                    5   initiated this litigation by arguing that Defendants should have demanded third parties
                    6   produce the very documents Plaintiffs possess.
                    7         Plaintiffs’ arguments regarding what happened in the former state court action
                    8   in early 2018, before Plaintiffs Kakish and Kosareff were named plaintiffs, are
                    9   similarly unavailing and do not prove any waiver. See Docket No. 1 (not naming
                 10     Kosareff or Kakish); Docket No. 20 (adding Plaintiff Kuan on May 16, 2018, but not
                 11     indicating from where Plaintiff Kuan purchased his 2013 Prius V); see also,
                 12     Plaintiffs’ RJN, Ex. F (July 2, 2018 Joint Status Conference Statement) (not including
                 13     Plaintiff Kosareff or Kakish in the former Rexhepi state court action). It was not until
                 14     November 19, 2018, that Plaintiffs Kosareff and Kakish were first added to this
                 15     action. See Docket Nos. 42, 43.
                 16           Plaintiffs cite to no case law stating that in order to bring a motion to compel
                 17     arbitration and preserve the right to arbitration, a party has an affirmative duty and
                 18     obligation to immediately search for all potential arbitration agreements that could
                 19     apply to any potential plaintiffs. That is because there is none. Cf. Cadena v. Am.
                 20     Honda Motor Co., No. CV 20-511-MWF (PJWX), 2020 WL 3107797, at *3 (C.D.
                 21     Cal. June 10, 2020) (“Honda was not under an obligation to investigate whether every
                 22     potential Plaintiff to this action had an arbitration agreement.”) Indeed, Plaintiffs’
                 23     case law primarily relates to standards and duties with respect to producing
                 24     documents in response to discovery, which do not apply here. See Tourgeman v.
                 25     Collins Fin. Servs., Inc., 2010 U.S. Dist LEXIS 60551 (S. D. Cal. May 25, 2010).
                 26     ///
                 27     ///
                 28     ///
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 16            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 24 of 32 Page ID
                                                  #:3671


                    1         Nor is there evidence that Toyota did not diligently seek and investigate
                    2   whether the Lease/Purchase Agreements contained valid arbitration agreements.12
                    3   With respect to the prior actions ultimately dismissed and/or consolidated, a
                    4   discovery stay was in place in the Rexhepi state court action through July 2018. See
                    5   Plaintiffs RJN, Ex. F at p. 10 (July 2, 2018 Rexhepi Joint Status Conference Statement
                    6   noting a discovery and litigation stay in place…”). Similarly, pursuant to stipulation
                    7   of the parties, the Court ordered a stay of discovery in this consolidated action until
                    8   the Rule 26(f) conference, which took place on April 12, 2019. See Docket Nos. 30;
                    9   60 at 2:5-9, 2:20-23. In the parties’ Joint Rule 26(f) Report, however, Toyota
                 10     indicated it would seek discovery about each Plaintiff’s purchase or lease of their
                 11     vehicle (Docket No. 60 at 4:23-25), which is exactly the discovery it sought in
                 12     September 2019 once the case was at issue and in order to evaluate whether Plaintiffs
                 13     agreed to arbitrate their claims in their purchase or lease agreements. See Micheletti
                 14     Decl., ¶ 28, Exs. 13-15. Toyota does not state in its Initial Disclosures that it would
                 15     produce Plaintiffs’ specific lease and sales agreements. Toyota refers to “sales” and
                 16     “leasing” type documents, among others, related to the vehicles—i.e., marketing-type
                 17     documents that would have been available to dealers.
                 18           On June 7, 2019, Toyota filed its answer and asserted the affirmative defense
                 19     of arbitration, indicating that Toyota intended to investigate whether claims of
                 20     putative class members could be compelled to arbitration. Plaintiffs’ attempt to
                 21     distinguish Toyota’s arbitration defense as only applying to putative class members,
                 22     and not named plaintiffs (who represent and are part of that class) is a parsing of
                 23     words. Nothing indicates that Toyota distinguished between named plaintiffs and the
                 24     class members they represent, and simply referred to all as “putative class members.”
                 25     Throughout the affirmative defenses, Toyota varies in its reference to “Plaintiffs” and
                 26     putative class members. Toyota certainly confirmed the intent of its affirmative
                 27     12
                          Plaintiffs citation to Stafford v. Rite Aid Corp., 2020 WL 905606 (S.D. Cal. Feb.
                 28     25, 2020) is therefore not dispositive.
MORGAN, LEWIS &                                                        REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                17            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                    CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 25 of 32 Page ID
                                                  #:3672


                    1   defense asserting the right to arbitrate in this case when it acted consistent with that
                    2   intent in bringing the pending motion. As noted therein, Plaintiffs did not produce
                    3   their Lease/Purchase Agreements until November 26, 2019, January 24, 2020, and
                    4   June 9, 2020. See Docket No. 110 (Motion) at p. 7:6-12. Following the holidays,
                    5   and a company navigating through the Coronavirus pandemic, Toyota was finally in
                    6   a position to bring the motion in May 2020.13
                    7         As to Plaintiffs’ argument that Toyota cannot rely on its affiliate and subsidiary
                    8   relationships for purposes of standing to compel arbitration and simultaneously claim
                    9   that it did not have access to Plaintiffs’ agreements, this argument is of no import.
                 10     Whether companies are affiliates for purposes of the terms in a contract (here, an
                 11     arbitration provision) is an entirely separate inquiry from what the documents Toyota
                 12     possesses or are in its control, and any corresponding duty to locate such documents
                 13     in order to compel arbitration. Given these facts, Toyota did not unreasonably delay
                 14     amounting to a waiver of its right to compel arbitration. See e.g., Cadena, 2020 WL
                 15     3107797, at *1 (no waiver found, even where Honda filed motion over seven months
                 16     after it was charged with being aware of the right to compel arbitration).
                 17                  2.     Toyota Did Not Act Inconsistently With Its Right to Arbitrate.
                 18           As Plaintiffs admit, Toyota has consistently taken the position that it would
                 19     compel arbitration if any valid arbitration agreements existed. Opp. at 20 (citing
                 20     Plaintiffs’ RJN, Ex. F at p. 8) (stating Toyota is continuing to investigate Plaintiffs’
                 21     agreements that may contain an arbitration provision and, in the event it determines
                 22     any Plaintiff entered into an agreement with an enforceable arbitration provision,
                 23     Toyota reserves the right to compel arbitration), p. 11 (referencing potential
                 24
                        13
                 25        Plaintiffs entirely ignore Toyota’s argument about the intervening COVID-19
                        pandemic, which significantly impacted Toyota in the United States and Japan. See
                 26     Motion at p. 24, fn. 10; see also, Docket No. 105; see also, e.g., A Timeline of
                        COVID-19 Developments in 2020 (July 3, 2020), available at
                 27     https://www.ajmc.com/view/a-timeline-of-covid19-developments-in-2020
                        (discussing, for example, spread of transmission in Japan and United States, early
                 28     cases in Japan in January 2020, and travel restrictions implemented).
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 18            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 26 of 32 Page ID
                                                  #:3673


                    1   arbitration clauses). Nor does Toyota’s litigation activity, including filing motions
                    2   to dismiss, engaging in limited discovery, responding to Plaintiffs’ inquiries, and
                    3   negotiating to extend deadlines14 amount to inconsistent acts, particularly because
                    4   this case involves both arbitrable and non-arbitrable claims.15 See Conde v. Open
                    5   Door Mktg., LLC, 2017 WL 5172271, at * 6 (N.D. Cal. Nov. 8, 2017); Banh v.
                    6   American Honda Motor Company, Inc., Case No. 2:19-CV-05984-RGK-AS, Slip
                    7   Op. at 6-7 (C.D. Cal. July 28, 2020) (engaging in discovery, participating in the meet
                    8   and confer process, and responding to Plaintiffs’ motion for class certification was
                    9   not necessarily inconsistent with the right to compel arbitration where defendant
                 10     “would have had to engage in at least some of this discovery, meet and confer, and
                 11     respond to the class certification motion regardless . . . because this case involves
                 12     both arbitrable and non-arbitrable claims.”).
                 13           In a recent Central District case with similar facts, for example, the Court held
                 14     that Honda did not waive its right to compel arbitration where “much of Honda’s
                 15     alleged inconsistent actions were necessary regardless of its right to compel . . . as
                 16     Honda has no right to compel the other Plaintiffs . . . . In other words, the remaining
                 17     [] Plaintiffs’ claims will continue regardless of the Court’s ruling.” Cadena, 2020
                 18     WL 3107797, at *5 (citing Youngevity Int’l Corp. v. Smith, 2018 WL 3458390, at *2
                 19     (S.D. Cal. July 18, 2018) (“no acts inconsistent with right to arbitrate when defendant
                 20     ‘participated in discovery and case management’ as ‘those actions were necessitated
                 21
                        14
                 22        Despite Plaintiffs’ suggestion, there was no nefarious intent to extend case
                        deadlines prior to Toyota’s motion to compel arbitration. As stated in the parties’
                 23     stipulation, the extension of deadlines related solely to issues arising from the
                        COVID-19 crisis, including the fact that witnesses and counsel could not travel for
                 24     depositions that had been scheduled in April and May 2020. See Docket No. 105.
                        15
                           Toyota has not acted inconsistently with its right to arbitrate by filing its motions
                 25     to dismiss and engaging in limited litigation activity. See Blau v. AT & T Mobility,
                        2012 WL 566565, at *2–3 (N.D. Cal. Feb. 21, 2012) (concluding plaintiff was not
                 26     prejudiced when defendants participated in litigation for nearly a year before moving
                        to arbitrate); Brown v. Dillard’s, Inc., 430 F.3d 1004, 1012 (9th Cir. 2005)
                 27     (“Unsurprisingly, courts are reluctant to find prejudice to the plaintiff who has chosen
                        to litigate, simply because the defendant litigated briefly (e.g., by filing a motion to
                 28     dismiss or requesting limited discovery).”).
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 19            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 27 of 32 Page ID
                                                  #:3674


                    1   by a suit that would have proceeded regardless of the outcome of a motion to compel
                    2   arbitration’”); Conde, 2017 WL 5172271, at *6 (same).
                    3                3.     Plaintiffs Have Not Demonstrated Prejudice.
                    4         Despite their litany of prejudice claims that focus on spent resources by
                    5   Plaintiffs’ counsel, Plaintiffs’ opposition fails to show that Plaintiffs will be
                    6   prejudiced by having their claims compelled to arbitration. Plaintiffs argue, for
                    7   example, that the time and money spent in developing this case “will have been for
                    8   nothing.” Opp. at 23. This is clearly not the case. Even if they have spent time and
                    9   money developing theories and consulting with experts, these costs would have been
                 10     incurred in order to litigate the non-arbitrable claims in this case. See Fisher, 792 F.
                 11     2d. at 697 (“discovery concerning the non-arbitrable claims does not constitute
                 12     sufficient prejudice to establish waiver”); see also, Banh, Case No. 2:19-CV-05984-
                 13     RGK-AS, Slip Op. at 6, 7 (discussing the same and also holding that while perhaps
                 14     the defendant could have moved to compel discovery sooner and prevented
                 15     unnecessary discovery, Plaintiffs’ counsel also could have expedited the process by
                 16     producing complete, legible copies of the arbitration agreements in a timely fashion,
                 17     and thus “Plaintiff’s wounds are thus largely self-inflicted.”).
                 18           In contrast to the cases cited by Plaintiffs, this case remains in the early stages
                 19     and the parties have discussed further moving out the case deadlines due to the current
                 20     heightened status of the COVID-19 pandemic in the United States and Japan.
                 21     Specifically, the parties have not yet engaged in expert discovery, taken depositions,
                 22     and no trial date has been set—generally, prejudice does not result where the party
                 23     has only expended litigation-related costs and is not on the eve of trial. See Blau, No.
                 24     C 11-00541 CRB, 2012 WL 566565, at *2–3; Britton v. Co-Op Banking Grp., 916
                 25     F.2d 1405, 1413 (9th Cir. 1990); Quevedo v. Macy’s, Inc., 798 F. Supp. 2d 1122,
                 26     1132 (C.D. Cal. 2011) (“prejudice typically is found only where the petitioning
                 27     party’s conduct has substantially undermined the important public policy in favor of
                 28     arbitration as a speedy and relatively inexpensive means of dispute resolution or
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 20            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 28 of 32 Page ID
                                                  #:3675


                    1   substantially impaired the other side’s ability to take advantage of the benefits and
                    2   efficiencies of arbitration.”)
                    3            Further unlike the bevy of cases cited by Plaintiffs, this action has been delayed
                    4   at several points, no depositions have occurred, discovery has been much more
                    5   limited, Toyota’s motion practice occurred before Plaintiffs produced the applicable
                    6   arbitration agreements, and there have been far fewer filings and resources expended.
                    7   Plaintiffs rely on In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
                    8   Practices, & Prod. Liab. Litig., 838 F. Supp. 2d 967, 978–79 (C.D. Cal. 2012) (“UA
                    9   Litig.”), but in that case, Toyota’s pre-motion activity was significantly larger in
                 10     scope.     There, the litigation activity included 1,400 filings, extensive motions
                 11     practice, the certification of a standing issue for interlocutory appeal, resolving
                 12     numerous discovery disputes before the Court-appointed Special Masters, extensive
                 13     arrangements with Plaintiffs’ experts, a technical tutorial to the Court, working
                 14     toward a joint schedule for completion of three bellwether trials, countless meet and
                 15     confers, and seventeen hearings.
                 16              As to Plaintiffs’ contention that a potential reduction in class size would have
                 17     altered their strategy and allocation of resources, this claim is dubious at best. The
                 18     situation regarding strategy and resources present in UA Litig. is not present to the
                 19     same degree here given the size and scope of the potential classes—there, “with
                 20     millions of potential class members.” UA Litig., 838 F. Supp. 2d at 980. In UA Litig.,
                 21     potentially 30 to 32 million of the estimated 40 million potential class members might
                 22     have been compelled to arbitration. Here, Plaintiffs present no evidence of any
                 23     specific number of class members that may have agreed to arbitrate their claims as
                 24     well, thereby likewise not serving as any evidence that it would significantly affect
                 25     Plaintiffs’ strategy or result in less discovery served. Indeed, Plaintiffs have not
                 26     offered any concrete, viable arguments as to how they would have changed course or
                 27     strategy if Toyota had brought its motion earlier (it is Plaintiffs’ heavy burden to
                 28     prove waiver), particularly where other named plaintiffs remain in the court action.
MORGAN, LEWIS &                                                            REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   21             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                        CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 29 of 32 Page ID
                                                  #:3676


                    1   Indeed, the named plaintiffs in this case have changed many times at Plaintiffs’
                    2   counsel’s choosing, and this does not appear to have prejudiced Plaintiffs in any way.
                    3   See, e.g.¸ Docket Nos. 20, 42, 43, 91, 92 (adding and dismissing individual plaintiffs).
                    4         The additional cases cited by Plaintiffs (see Opp. at 24:10-25:8) are also
                    5   distinguishable given the activity here is far more limited. In each of those cases, the
                    6   litigation conduct prior to the motion to compel far exceeded Toyota’s in this case:
                    7              Berman v. Health Net, 80 Cal. App. 4th 1359, 1364 (2000) (Health Net
                    8                itself conducted “full blown” extensive discovery aimed at the heart of
                    9                the case, including requesting the “production of documents in 103
                 10                  categories, several sets of special interrogatories, form interrogatories,
                 11                  notices of deposition . . . and subpoenas for medical records.”);
                 12                Martin v. Yasuda, 829 F.3d 1118, 1128 (9th Cir. 2016) (in addition to
                 13                  the 17-month delay in moving for arbitration and extensive litigation
                 14                  activity, “the plaintiffs have shown prejudice here because, should this
                 15                  case go to arbitration, they would have to relitigate a key legal issue on
                 16                  which the district court has ruled in their favor.”);
                 17                Kelly v. Pub. Util. Dist. No. 2 of Grant Cty., 552 F. App’x 663, 664 (9th
                 18                  Cir. 2014) and Kelly v. Pub. Util. Dist. No. 2 of Grant Cty., No. CV-11-
                 19                  023-JLQ, 2012 WL 12886214, at *8 (E.D. Wash. July 30, 2012)
                 20                  (Defendants filed Rule 26(f) report agreeing “that this case shall not be
                 21                  referred to a master or magistrate to arbitrate,” over three decades of
                 22                  review of the relevant agreement occurred without any party opting to
                 23                  invoke the arbitration clause, and extensive time was spent on matters
                 24                  prior to the motion to compel arbitration, the 267th docket entry.);
                 25                Oregel v. PacPizza, LLC, 237 Cal. App. 4th 342, 359, 361 (2015)
                 26                  (moving party propounded “class discovery and engaged in motion
                 27                  practice to obtain discovery from putative class members, allowed
                 28                  Oregel to conduct extensive class discovery and file his class
MORGAN, LEWIS &                                                         REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                 22            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                     CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 30 of 32 Page ID
                                                  #:3677


                    1                 certification motion revealing legal positions and evidence regarding the
                    2                 class members’ claims, and deposed 25 absent class members who
                    3                 provided declarations in support of class certification.”);
                    4               Augusta v. Keehn & Assocs., 193 Cal. App. 4th 331, 339 (2011) (movant
                    5                 engaged in extensive affirmative discovery, including filing two
                    6                 discovery-related motions to compel arbitration, seeking sanctions for
                    7                 violations of discovery rules, and scheduling a two-day deposition of the
                    8                 opposing party, but refused to participate in reciprocal discovery); and
                    9               Guess?, Inc. v. Superior Court, 79 Cal. App. 4th 553, 558 (2000)
                 10                   (defendant did not plead right to compel arbitration as an affirmative
                 11                   defense, engaged in extensive discovery, attended depositions, and took
                 12                   “full advantage of the opportunity to test the validity of [plaintiff’s]
                 13                   claims, both legally and factually, primarily at [plaintiff’s] expense.”).
                 14           Similarly, Gutierrez v. Wells Fargo Bank, NA, is irrelevant, as it involved an
                 15     order to arbitration after an appeal, which is nothing close to the current procedural
                 16     posture and activity in this case. See 704 F.3d 712, 720 (9th Cir. 2012) (ordering
                 17     arbitration post-appeal would severely prejudice plaintiffs after trial of the case and
                 18     the argument for arbitration was based on new case law).
                 19           F.      Plaintiffs’ CLRA and UCL Claims Are Not for Public Injunctive
                 20                   Relief, But Even If They Were, the Court Should Stay Them While
                 21                   Plaintiffs’ Other Claims Are Arbitrated.
                 22           Plaintiffs’ argue that their CLRA and UCL claims cannot be compelled to
                 23     arbitration because they seek public injunctive relief. See Opp. at 25 (citing ECF 73
                 24     ¶ 164, 227-29, 232-33) (arguing that Plaintiffs seek injunctive relief under the CLRA
                 25     and UCL “in the form of an order requiring Defendants to notify class members of
                 26     the true nature and scope of the IPM defect and to replace the defective IPMs at
                 27     Defendants’ expense.”). But that is not relief that benefits the public. “[P]ublic
                 28     injunctive relief . . . has ‘the primary purpose and effect of’ prohibiting unlawful acts
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  23            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 31 of 32 Page ID
                                                  #:3678


                    1   that threaten future injury to the general public. Relief that has the primary purpose
                    2   or effect of redressing or preventing injury to an individual plaintiff—or to a group
                    3   of individuals similarly situated to the plaintiff—does not constitute public injunctive
                    4   relief.” Magana v. DoorDash, Inc., 343 F. Supp. 3d 891, 900 (N.D. Cal. 2018) (citing
                    5   McGill v. Citibank, N.A., 2 Cal. 5th 945, 955 (2017) (citation omitted).
                    6         The relief sought under Plaintiffs’ UCL and CLRA is not like that sought in
                    7   Nguyen v. Tesla, Inc., No. 8:19-cv-001422-JLS-JDE, 2020 U.S. Dist. LEXIS 80784
                    8   (C.D. Cal. April 6, 2020), and is more analogous to the relief sought in Wright v.
                    9   Sirius XM Radio Inc., 2017 WL 4676580 (C.D. Cal. June 1, 2017), which solely
                 10     benefitted class members. For their CLRA claim, Plaintiffs only seek an order
                 11     “enjoining Toyota from continuing to engage in the deceptive business practices
                 12     described in this Complaint.” Docket No. 73, ¶ 226(a). The rest of their allegations
                 13     and requested relief under the CLRA is specific to putative class members and their
                 14     damages. See id., ¶ 229; see also, ¶ 151(q), 153, 225, 227.
                 15           Despite Plaintiffs’ tenuous claim that the relief sought will prevent future
                 16     injury to class members and those “in or around” class vehicles, the heart of
                 17     Plaintiffs’ request is that Toyota replace a component part within each class
                 18     member’s vehicle after informing class members that the part does not function as
                 19     intended. See e.g., Docket No. 73 (Complaint) ¶ 164. This is the very definition of
                 20     relief that benefits a plaintiff (or similarly situated group) who allegedly has been
                 21     injured already, and not relief “prohibiting unlawful acts that threaten future injury
                 22     to the general public.” Any “safety” benefit claims to those “in and around” class
                 23     members’ vehicles is incidental at best and does not make Plaintiffs’ single request
                 24     to enjoin alleged fraudulent conduct a request for public injunctive relief. That is
                 25     particularly the case here, as Toyota has already conducted several recalls, in which
                 26     it disclosed the defect to the public at large, see e.g., id. ¶¶ 10, 12, 16, and therefore
                 27     there is no public injunctive relief that is necessary with respect to disclosure. Not to
                 28     mention that two plaintiffs would remain in the court action and will continue to seek
MORGAN, LEWIS &                                                          REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                  24            MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                      CASE NO. 8:18-CV-00201-JLS-KES
                 Case 8:18-cv-00201-JLS-KES Document 119 Filed 08/07/20 Page 32 of 32 Page ID
                                                  #:3679


                    1   any public injunctive relief requested.
                    2          As to their UCL claim, Plaintiffs do not request an injunction for the public’s
                    3   benefit. Instead, the injunctive relief they seek is private and limited to class
                    4   members. See id. ¶ 164 (“Plaintiffs seek an order of this Court pursuant to section
                    5   17203 of the UCL, requiring Toyota: (a) to notify the proposed Class Members of the
                    6   existence, nature, and scope of the IPM Defect in Class Vehicles; (b) to replace
                    7   defective IPMs in Class Vehicles at its expense; and (c) to make full restitution of all
                    8   monies wrongfully obtained directly or indirectly from Plaintiffs and the proposed
                    9   Class Members as a result of the conduct described in this Complaint.”).
                 10            Even if the Court finds (it should not) that Plaintiffs’ requests for injunctions
                 11     under the CLRA and UCL seek public injunctive relief, any ruling regarding public
                 12     injunctive relief does not preclude sending all of Plaintiffs’ other claims and their
                 13     CLRA request for damages to arbitration. Indeed, a merits finding must first be made
                 14     as to liability before any public injunction could be ordered. As a result, if the Court
                 15     is inclined to find that Plaintiffs’ requested injunctive relief is for the public, rather
                 16     than the putative class members, the Court should stay Plaintiffs’ non-arbitrable
                 17     public injunctive relief claims, pending a determination of Plaintiffs’ claims on the
                 18     merits in arbitration, just as it did in Nguyen.
                 19     III.   CONCLUSION
                 20            For the foregoing reasons, Defendants respectfully request that this Court grant
                 21     Defendants’ motion to compel arbitration.
                 22      Dated:    August 7, 2020              MORGAN, LEWIS & BOCKIUS LLP
                                                               David L. Schrader
                 23                                            Joseph Duffy
                                                               Lisa Weddle
                 24
                 25                                            By    /s/ Lisa Weddle
                                                                    Lisa Weddle
                 26                                                 Attorneys for Defendants
                                                                    TOYOTA MOTOR CORPORATION, and
                 27                                                 TOYOTA MOTOR SALES USA, INC.
                 28
MORGAN, LEWIS &                                                            REPLY IN SUPPORT OF TOYOTA’S AMENDED
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                   25             MOTION TO COMPEL ARBITRATION
   LOS ANGELES                                                                        CASE NO. 8:18-CV-00201-JLS-KES
